Citation Nr: 1443085	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder, anxiety disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1974. 

This matter was received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  It is on appeal from a July 2007 rating decision.

In January 2013, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.  

The matter was remanded by the Board in May 2013.

Additional evidence was received by the Board from the Veteran in September 2013.  However, such evidence was already of record.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

No current psychiatric disability is related to the Veteran's in-service diagnosis of "schizoid personality," in-service mental health treatment, or service generally.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include major depressive disorder, anxiety disorder, and schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, identified private treatment records, and written correspondence from the Veteran's friends from his period of service have been obtained.

Also, the Veteran was provided VA examinations in connection with his claims in April 2009 and October 2010.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision.  The reports were based on examination of the Veteran by psychiatrists who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in sending the Veteran a May 2013 letter requesting that he authorize VA to obtain records from Dr. J.S. and Dr. D.R., and obtaining his SSA records and current VA treatment records, the agency of original jurisdiction substantially complied with the Board's May 2013 remand instructions.   See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as psychoses, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records reflect that the Veteran was admitted to a mental health clinic in December 1973.  He stated that he felt he was going insane and could not remember what happened to him the day before.  He complained of talking to people who were not there, and doing strange things and then having no recollection of it.  He reported that the day prior he had lost his memory for a two-hour period and began seeing things that were not there.  He said that he was not feeling well, had a headache, felt dizzy, and felt that something was wrong with his stomach.  He reported that his friends told him that he took his clothes off and ran down the hall.  When asked if he ever used drugs, he denied use but stated that he smoked marijuana on occasion.

At the time of the hospitalization, it was noted that the Veteran appeared very tired and did not look at the technician, but stared into space.  It was further noted that he had difficulty remembering the previous 24 hours, and that he appeared uncoordinated and had almost fallen down the steps when he was admitted.  The Veteran specifically denied the use of any drugs including marijuana, but it was noted that he had taken 16 Darvon over a period when only four had been prescribed, and 20 Valium over the same period.  His initial diagnoses were fugue reaction, schizoid reaction, and misuse of medication.  His discharge diagnosis was "schizoid personality," which was noted to have existed prior to service.  

A subsequent in-service psychiatric evaluation reflects that there was no evidence of a psychosis or neurosis.  It was noted that the most dangerous thing the Veteran had done was to greatly misuse prescription medication, and the potential danger during such period of lapse of awareness and memory was extreme and too great to warrant the Veteran's retention.  It was recommended that he be separated from service due to the nature and severity of his characterlogical personality disorder.  

At the time of his January 1974 examination for separation from service, the Veteran was noted to have had a normal psychiatric examination, and the report contains the notation, "No overt psychiatric disorder noted." 

The Veteran underwent an SSA mental examination in July 2002.  At the time, he complained of severe memory problems, bouts of depression, and concentration problems.  He also complained of anxiety and difficulty sleeping.  He reported that his problems became pronounced in 2000, mostly because of job pressure, but that he had had some of his problems to a lesser extent for years.  He also reported seeing a psychologist six times in 1981 related to sexual problems, being discharged from the military in 1974 due to general mental instability, and that he had been to psychotherapy since August 2001.  The Veteran further reported that he was discharged from service after running down the hall naked following ingestion of psilocybin.  He reported that the military did not know he was under the influence of a drug at the time.  In fact, he stated that he began using marijuana in 1966 prior to service and within six months (so, again, prior to service), he was using "speed, LSD, downers."  He used LSD once a week throughout high school and estimates he used LSD 400-500 times, until 1979 when he stopped his drug use.  The diagnosis was major depression, single episode, moderate to severe.

VA treatment records from July 2002 to December 2012 reflect mental health treatment, including individual psychotherapy sessions with a staff psychologist.  Diagnoses given were major depressive disorder and anxiety disorder, with the Veteran relating problems with memory, his relationship with his wife, finances, school, stress from work, and the death of his son.  A July 2009 psychotherapy note reflects that the Veteran described a history of obsessive ideations involving numbers and counting and persistent thoughts and impulses consistent with the diagnostic impression of an obsessive compulsive behavior; at that time, it was recommended that he discuss his behavior with his mental health provider to consider medication for obsessive compulsive disorder (OCD).  Subsequent treatment records reflect diagnoses of OCD.

In January 2013, the Veteran submitted a statement in which he asserted that problems concentrating, irritability, nightmares, and social isolation began in service.  He also reported that he did not remember taking off his clothes and running down the hall in service, and felt that some facts in his record may have been fabricated so that a particular diagnosis could be made.  He also stated that he did not take large dose of Darvon and Valium, as was reported in his record, as he would never take the volume of medication that was reported.  He stated that, when he was discharged from service, he became very paranoid and hypervigilant, and became obsessive about math and numbers.  He further reported that he first began suffering from inability to handle stress in 1999.  

During his January 2013 Board hearing, the Veteran testified that his duties in service were extremely stressful, and that this was the beginning of his stress problems, but that he did not seek counseling in service because he did not want to show that he could not handle his job.  He stated that his problems included memory problems, shaking hands, and being depressed and antisocial.  He further testified that he saw a psychologist immediately after leaving service, but did not seek treatment again until experiencing a breakdown from stress at work in 2001.  He stated that, prior to 2001, he experienced memory loss, depression, and other symptoms he first experienced in service.  He also reiterated that he did not take the amount of medication noted in his treatment records when he was hospitalized in December 1973.  

The Veteran's service connection claim must be denied.  The evidence does not support a finding that a current psychiatric disorder, including major depressive disorder, anxiety disorder, or schizoaffective disorder, is related to the Veteran's in-service psychiatric treatment or to service generally.  

The only competent and probative medical opinions regarding whether the Veteran has any current psychiatric disability related to his in-service treatment for a diagnosis of schizoid personality, or to service generally, are those of a VA examiner who provided reports in April 2009, July 2009, and November 2009.  The examiner examined the Veteran in April 2009, but stated that he was missing the Veteran's psychiatric treatment records for review.  In the July 2009 report, the examiner stated that he was provided some further records, but not the psychiatric hospital records he had requested for review.  As noted in the claims file, pursuant to an RO request, the Veteran's full service treatment records, including his psychiatric hospitalization records, were sent to the VA examiner in August 2009.  

On April 2009 examination, the Veteran reported that he started mental health treatment in about February 2002, continuing to the present.  He complained of anxiety, depression, insomnia, impaired memory, and limited sociability.  He reported no auditory or visual hallucinations.  He stated that he formerly had paranoid ideas in the form of belief that some unidentified government agency might be following him for reasons he could not articulate, but did not have those concerns at present.  After examining the Veteran, the VA examiner diagnosed major depressive disorder, recurrent. 

In November 2009, after extensively reviewing the entire, full record, the examiner stated that it was more likely than not that the original in-service diagnosis of "schizoid personality manifested by dissociative reaction and misuse of prescribed drugs" was incorrect by the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), standards, and that this original in-service diagnosis was unrelated to the subsequently diagnosed dysthymic disorder, adjustment disorder, major depressive disorder, mood disorder, and anxiety disorder.  The examiner stated that, by DSM-IV standards, the correct diagnosis on the Veteran's hospital admission was "substance-induced delirium" or "delirium due to substance intoxication (Darvon and Valium)" on Axis I, without an Axis I diagnosis of "dissociative disorder" or an Axis II diagnosis of schizoid personality disorder.  The examiner commented that the fact that the Veteran completed his military service without further mental health treatment, did not develop any significant mental health symptoms during the remainder of his service, and was found to be free of any mental disorder at the time of his separation from service strongly supported the conclusion that he did not have any specific affective disorder or anxiety disorder during that period of service.  The examiner further stated that if the Veteran had had a schizoid personality based on additional information not reflected in the record, by definition such condition would have existed prior to service and would not have evolved into any of his Axis I diagnoses.  

The examiner stated that the correct current Axis I diagnoses, based on his direct examination of the Veteran and review of the record, were major depressive disorder, recurrent, chronic, without psychotic features, and alcohol abuse, in sustained remission.  He also stated that the available evidence was not sufficient to establish any Axis II diagnosis, including schizoid personality disorder, by DSM-IV standards.  

The Board finds the VA examiner's assessments, conclusions, and opinions to be persuasive.  The examiner was a psychiatrist who thoroughly reviewed and discussed in detail the entire record, and thoroughly interviewed and examined the Veteran.  He also provided persuasive opinions, citing extensively to the evidence of record and to applicable medical principles, including DSM criteria, and supported them with very thorough explanations.  Furthermore, there is no medical opinion or other such competent and probative evidence of record contradicting the VA examiner's opinions or otherwise supporting the Veteran's service connection claim, and none has been identified by the Veteran.   

Moreover, the bases of the examiner's opinions are supported by the evidence of record.  The examiner's conclusion that the correct diagnosis on the Veteran's in-service hospital admission was substance-induced delirium is supported by the Veteran's own reports during his July 2002 SSA mental examination.  The Veteran reported at that time that, prior to the in-service incident whereby he ran down the hall naked, he had ingested psilocybin, but that the military did not know he was under the influence of a drug at the time, and that he used numerous drugs extensively until 1979.

In an August 2014 brief, the Veteran's representative asserted that the VA examiner stated that he believed "that the diagnosis of anxiety disorder, which ha[d] been made occasionally by VA examiners, but not by [him] on the date of [his] examination, was as likely as not a later manifestation of dissociative disorder diagnosed while the Veteran was on active military duty."  However, the VA examiner expressed this opinion in the July 2009 VA examination report, explaining that dissociative disorders were considered to be closely related to anxiety disorders; in the November 2009 examination report, the examiner made reference to this opinion and others as being those expressed in the July 2009 report, before he was provided the full service treatment records.  In the November 2009 report, after reviewing those records, the examiner definitively concluded both that the correct diagnosis on the Veteran's hospital admission was "delirium due to substance intoxication" on Axis I, without an Axis I diagnosis of "dissociative disorder," and that such in-service condition was unrelated to the subsequently diagnosed dysthymic disorder, adjustment disorder, major depressive disorder, mood disorder, and anxiety disorder.  

Also, VA treatment records reflect that one registered nurse practitioner, between July 2009 and July 2012, repeatedly diagnosed "schizoaffective disorder."  When initially diagnosed in July 2009, the Veteran reported intermittent audio hallucinations that he felt were the "holy spirit," and his wife reported that the Veteran occasionally had times of losing touch with external reality and had a tendency to be obsessively fascinated with codes and patterns.

However, the weight of the evidence reflects that the Veteran has not had schizoaffective disorder at any time since his March 2007 claim for benefits.  The most probative evidence of whether the Veteran has had any schizoaffective disorder is the October 2010 examination report and opinion of a VA examiner who was asked to specifically determine whether the Veteran met the clinical criteria for a diagnosis of schizoaffective disorder.  After reviewing the entire record and examining the Veteran, the examiner determined that the Veteran's symptoms did not meet the DSM-IV criteria for schizoaffective disorder.  The examiner noted that since 2002 the Veteran had been receiving VA treatment from different psychiatrists and psychologists and was never given a diagnosis of schizoaffective disorder, but that recently, in a visit with the nurse practitioner, he was given a diagnosis of schizoaffective disorder.  The examiner stated that he assumed that this diagnosis was based on the Veteran's report of having intermittent audio hallucinations that he felt were the holy spirit, but that there was no other documentation in the record of the Veteran having symptoms that met the criteria for schizophrenia or having hallucinations for at least two weeks in the absence of prominent mood symptoms.  

The Board finds the October 2010 VA examiner's opinion to be persuasive and to be more probative than the VA nurse practitioner who diagnosed schizoaffective disorder.  The examiner was a psychiatrist, with specific medical training and expertise in mental health, who, again, reviewed the entire record.  The VA examiner also made his determination in accordance with the DSM-IV criteria and provided a persuasive rationale consistent with evidence of record.  In this regard, despite numerous instances of mental health treatment and psychotherapy from psychologists, only the nurse practitioner has diagnosed schizoaffective disorder; such psychologists did not diagnose schizoaffective disorder, even while some acknowledged the report of a past history of the condition.  Furthermore, the Veteran has not been noted by any other providers than the nurse practitioner to have had hallucinations; on June 2011 psychology consultation, it was noted that the Veteran had been referred by the nurse practitioner with a diagnosis of schizoaffective disorder, but that he denied any history of auditory or visual hallucinations or psychotic ideations.  The Veteran has repeatedly been diagnosed primarily as having major depressive disorder and anxiety disorder, and later OCD.  In this regard, the Veteran's obsessive behaviors described by his wife at the time of his initial schizoaffective disorder diagnosis in July 2009 have subsequently been related by the Veteran's mental health providers to a diagnosis of OCD.

The Board further notes the Veteran's assertions in his January 2013 statement that symptoms of problems concentrating, irritability, nightmares, and social isolation began in service, and his assertions during his January 2013 Board hearing that his stress problems, including memory problems, shaking hands, and being depressed and antisocial, began in service.  During the hearing, he further asserted that after service he experienced memory loss, depression, and other symptoms he first experienced in service.

However, the Veteran's assertions do not provide a basis for granting service connection.  Initially, the Veteran's credibility in reporting his in-service mental problems is questionable.  The Veteran's reports of his lack of drug usage in his January 2013 statements and during his January 2013 Board hearing are inconsistent with the in-service reports of medical providers regarding the objective evidence of his drug use at the time of his hospitalization in December 1973, including his behavior and physical function at the time.  They are also inconsistent with the Veteran's own statements on July 2002 SSA evaluation that, prior to his in-service hospitalization, he had ingested psilocybin, that the military did not know he was under the influence of a drug at the time, and that he used numerous drugs, including LSD, extensively until 1979.  His credibility and recollection is also called into question by his inconsistent statements regarding having any history of hallucinations, as discussed above.

Furthermore, even if the Board were to find the Veteran's statements to be credible, the VA examiner's opinions strongly weigh against any finding that a psychiatric disorder began during or is related to service.  Again, in his November 2009 report, after reviewing entire record, including Veteran's in-service hospitalization and mental health records, the examiner concluded that the Veteran's post-service diagnosed mental disorders, including major depressive disorder and anxiety disorder, were unrelated to his in-service diagnosis and treatment.  He also concluded that the Veteran did not have any affective disorder or anxiety disorder during service.  The examiner noted that this conclusion was strongly supported by the fact that, following his hospitalization, the Veteran did not receive further mental health treatment or develop any significant mental health symptoms, and was found to be free of any mental disorder at the time of his separation from service.

While the Veteran is competent to report that he felt stressed and anxious in service, he is not competent either to diagnose a clinical psychiatric disorder in service, or to relate any currently psychiatric disorder to any in-service event or symptoms.  See Barr, 21 Vet. App. at 308-09; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran might at all be considered competent to determine the beginning or etiology of any current psychiatric disability, in addition to his lack of credibility, the Board would find his opinion to be far outweighed by that of the VA examining psychiatrist, whose opinions the Board finds persuasive for reasons discussed above.

Finally, both in-service and within a year after service, the Veteran was not diagnosed as having any type of psychoses, and he has not contended otherwise.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable.  

The weight of the evidence therefore reflects that no current psychiatric disability is related to the Veteran's in-service diagnosis of "schizoid personality," in-service mental health treatment, or service generally.  Accordingly, service connection for a psychiatric disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a psychiatric disability, to include major depressive disorder, anxiety disorder, and schizoaffective disorder, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


